 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    CARL HARRISON,                                    Case No.: 1:18-cv-00525-DAD-JLT (PC)

12                       Plaintiff,                     AMENDED ORDER SETTING
                                                        SETTLEMENT CONFERENCE
13            v.
                                                        DATE: July 10, 2019
14    RODRIGUEZ,                                        TIME: 1:30 p.m.

15                       Defendant.
16

17          This case is set for a settlement conference at the on July 10, 2019, at 1:30 p.m. Per the

18   parties’ request, Plaintiff will appear by video conference from his present place of confinement.

19   The Court will issue a writ separately for Plaintiff to appear by video conference instead of in

20   person. All requirements of the prior order setting this settlement conference remain in full force

21   and effect.

22
     IT IS SO ORDERED.
23

24      Dated:     May 3, 2019                                 /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
25

26

27
28
